DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second side utility element are connected to each other along a shared vertical side wall” in claim 22, the “third side utility element associated with the second seat of the first group, the second and third side utility elements being arranged on opposite lateral sides of the second seat of the first group” in claim 23 and “first and second side elements associated with the second seat of the first group” and “the first second and second side utility elements are arranged on opposite lateral sides of the second seat of the first group” in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 14 and 24 objected to because of the following informalities:  
a.	Claim 14, line 2: the term “each second seat” appears to be a typographical error and should be rewritten as --the second seat-- since claim 1 recites a second seat;
b.	Claim 24, line 6: the term “the first second” appears to be a typographical error and should be rewritten as --the first--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-4, 6, 8-9, 11-15 and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orson et al. (US 2013/0106156 A1), hereinafter “Orson”. 
6.	Regarding Claim 1, Orson discloses a seating arrangement for a vehicle cabin (Abstract, and FIGS. 1-20), comprising:
	a first group having a first seat and second seat (para. [0039]; first group comprising first seat 24A and second seat 22A as seen in FIG. 1) bordering a cabin wall of the vehicle cabin (cabin wall of vehicle cabin 10 as seen in FIG. 1);
	a second group having at least one seat bordering an isle of the vehicle cabin (second group having at least seats 24B and 22B bordering isle 26A as seen in FIG. 1);
	each group extending laterally adjacent to each other along a longitudinal direction of the vehicle cabin (FIG. 1);
	wherein the first and second seats of the first group include seat axes that extend approximately parallel to each other and are angled outwardly with respect to the longitudinal direction of the vehicle cabin (paras. [0042]-[0045]; seats 24A and 22A having seat axes B2 parallel to each other and angled outwardly relative to longitudinal axis B1 of the vehicle cabin 10 as seen in FIGS. 1 and 4). 
7.	Regarding Claim 2, Orson discloses the seating arrangement of claim 1, further comprising a privacy area associated with the at least one seat of the second group and aligned with the at least one seat of the second group substantially along the longitudinal direction (para. [0047]; privacy areas associated with at least one seat 24B of the second group achieved by privacy shells 40 such that the privacy areas of each seat of the second group align with one another along the longitudinal direction as seen in 3-10 and 13-20).
8.	Regarding Claim 3, Orson discloses the seating arrangement of claim 1, wherein the at least one seat of the second group has a privacy area with a length that at least partially overlaps privacy areas of the seats of the first group in the longitudinal direction (with consideration of the arrangement of the seats of the first group and the seats of the second group as seen in FIG. 13, and privacy areas achieved by respective privacy shells 40 of each seat, the privacy area of seat 24B of the second group partially overlaps the privacy area of seat 22A of the first group). 
9.	Regarding Claim 4, Orson discloses the seating arrangement of claim 1, further comprising foot support structures associated with the seats of the second group (paras. [0048]-[0049]; respective foot support structures 52 of seats 24B and 22B the second group a seen in FIG. 13), the foot support structures having a substantially triangular shape, triangular-prism or rectangular, rectangular- prism or square, or cube shape (foot structures 52 as seen in FIG. 17 are substantially triangular, triangular prism, rectangular, rectangular-prism, square and cube shaped).
10.	Regarding Claim 6, Orson discloses the seating arrangement of claim 1, wherein the first seat (24A) and the second seat (22A) of the first group are arranged offset (FIG. 3) relative to the longitudinal direction and alternative along the longitudinal direction (FIGS. 1-2).
11.	Regarding Claim 8, Orson discloses the seating arrangement of claim 1, wherein the second seat (22A) of the first group comprises an aisle access (para. [0052]; aisle access A5) in front of a laterally adjacent seat (22B) of the second group (FIGS. 3, 5 and 7). 
12.	Regarding Claim 9, Orson discloses the seating arrangement of claim 1, wherein the first seat (24A) of the first group comprises an aisle access (A5) behind the at least one seat (22B) of the second group (FIG. 7).
13.	Regarding Claim 11, Orson discloses the seating arrangement of claim 1, wherein each seat having a seat pan and a backrest (para. [0046]; seat pan 32 and backrest 28 a seen in FIG. 5), and a distance between the seat pan (32) of the at least one seat (24B) of the second group and the backrest (28) of the second seat (22A) of the first group is less than a distance between the backrest of the seat of the second group and the seat pan of the first seat of the first group (FIGS. 5-9).
14.	Regarding Claim 12, Orson discloses the seating arrangement of claim 1, further comprising side utility elements (paras. [0046]-[0047]; side utility elements 36/44/46/52 as seen in FIGS. 5 and 10) each associated with the first seat (24A) and the second seat (22A) of the first group, each side utility element (36/44/46) arranged laterally adjacent to the first seat (24A) or the second seat (22A), wherein the second seat (22A) and a respective laterally adjacent seat (22B) of the second group and the side utility element (36/44/46) are connected to each other (FIG. 9) along a shared vertical side wall (42).
15.	Regarding Claim 13, Orson discloses the seating arrangement of claim 1, further comprising a vertical side wall having a three-step shape (a vertical side wall such as wall 42 having a three-step shape as seen in FIGS. 9 and 16) with respect to the longitudinal direction or transverse direction of the vehicle can (12). 
16.	Regarding Claim 14, Orson discloses the seating arrangement of claim 12, wherein each second seat (22A) of the first group is arranged between a respective side utility element (44/46) associated with the second seat (22A) and the respective laterally adjacent seat (22B) of the second group, and 20AA 19011/USP 13782 US-1the side utility element (52) having a foot support structure (paras. [0048]-[0049] and FIG. 7).
17.	Regarding Claim 15, Orson discloses the seating arrangement of claim 1, wherein the at least one seat (24B) of the second group is arranged substantially forward facing along the longitudinal direction (FIGS. 1 and 7).
18.	Regarding Claim 17, Orson discloses the seating arrangement of claim 1, wherein the first (24A) and second seats (22A) of the first group are positioned by a predetermined angle of about more than 15o (para. [0045]; an angle of between 1-44 degrees between first group seat axes B3 and longitudinal axis B3 or vehicle axis B1 as seen in FIGS. 1 and 4) with respect to a longitudinal axis (B1) of the vehicle cab (12). 
19.	Regarding Claim 18, Orson discloses the seating arrangement of claim 1, wherein the at least one seat (24B) of the second group is positioned by a predetermined angle of about less than -10o  (para. [0045]) with respect to a longitudinal axis (B1) of the vehicle cab (12). 
20.	Regarding Claim 19, Orson discloses the seating arrangement of claim 1, wherein the seats of the first group having a respective area (para. [0047]; a privacy area achieved by privacy shells 40 of first and second seats 24A/22A of the first group as seen in FIG. 5) having:
- two lateral armrests (para. [0046]; lateral armrests 36/38 as seen in FIG. 5);
- a partition wall (42) arranged at least partially surrounding (FIG. 7) the first seat (24A);
- a side utility element (44/46); and
- foot support structure (52).
21.	Regarding Claim 20, Orson discloses the seating arrangement of claim 1, wherein the at least one seat (24B) of the second group having a respective privacy area (privacy area achieved by privacy shells 40) having:
- two lateral armrests (36/38);
- a partition wall (partition wall achieved by shells 40) arranged at least partially surrounding the first seat (24A);
- a divider screen (42);
- foot support structure (52).
22.	Regarding Claim 21, Orson discloses a seating arrangement for a vehicle cabin (Abstract, and FIGS. 1-20) comprising: 
a first group having a first seat (24A) and a second seat (22A); 
a second group having at least one seat (24B); 
each group extending laterally adjacent to each other along a longitudinal direction (FIG. 1) of the vehicle cabin (12); and 
first and second side utility elements (36) associated with the first seat (24A) and the second seat (24B), respectively, of the first group, wherein the first and second side utility elements (36) are arranged between the cabin wall (FIGS. 1-5) and the respective first (24A) and second seats (22A).
23.	Regarding Claim 22, Orson discloses the seating arrangement of claim 21, wherein the second seat (22A) of the first group, a laterally adjacent seat (22B) of the at least one seat of the second group, and the second side utility element (36) are connected to each other (FIG. 5) along a shared vertical side wall (42).
24.	Regarding Claim 23, Orson discloses the seating arrangement of claim 21, further comprising a third side utility element (36) associated with the second seat (22A) of the first group, the second and third side utility elements (36) being arranged on opposite lateral sides (FIG. 5) of the second seat (22A) of the first group.
25.	Regarding Claim 24, Orson discloses a seating arrangement (seating arrangement as seen in FIG 1) for a vehicle cabin (12) comprising: 
a first group having a first seat (24A) and a second seat (22A); 
a second group having at least one seat (24B); 
each group extending laterally adjacent to each other along a longitudinal direction of the vehicle cabin (FIG. 1); and 
first and second side utility elements (36/38) associated with the second seat (22A) of the first group, wherein the first second and second side utility elements (36/38) are arranged on opposite lateral sides of the second seat (22A) of the first group.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the numerous embodiments in the disclosure, the examiner would greatly appreciate it if the applicant could specify the exact paragraph numbers and figures that properly describe and depict the claimed subject matter, particularly for claims 1 and 21-24. See MPEP 714.02.
Remarks
In the spirt of promoting compact prosecution, Applicant’s attention should be drawn to the fact that the presented claim scope is so exceedingly broad, many pieces of prior art of record may either anticipate and/or render the independent claims unpatentable. Applicant may consider reviewing the claimed scope of issued US patents that are found of record to have a better understanding of the general state of the patentable claim scope in the aerospace arenas.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	
	

/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642